DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     	Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Al-Yami et al. (US 2018/0223175 A1) (“al-Yami” herein- cited previously) as evidenced by Busson-Breysse et al., “Jojoba wax: Its esters and some of its minor components", Journal of the American Oil Chemists’ Society, 1994, 71 (9): 999-1002 (“Busson-Breysse” — herein — cited previously).

Claim 1 
Al-Yami discloses an acidizing fluid suitable for use in acid treatment of subterranean formations, the acidizing fluid comprising: [0017-0018]
	an aqueous base fluid; [0038]
	an acid selected from the group consisting of hydrochloric acid, hydrofluoric acid, sulfonic acid, sulfonic acid derivatives, in situ generated acids, carboxylic acids, and combinations of two or more of these. [0032; 0036] and
	a Surfactant comprising an oil mixture, wherein the oil mixture comprises no more than 5% by volume of the acidizing fluid. (i.e. approx.. 95 wt. % aqueous base, 2
	wt. % acid and 3 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051] 

Claim 2
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1] 

Claim 3 
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises:
	from 65 mol.% to 80 mol.% 11-eicosenoic acid;
	from 5 mol.% to 15 mol.% oleic acid; and
	from 10 mol.% to 20 mol. % erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1] 

Claim 4 
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises jojoba oil. [0054] Claim 5 Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture is in a concentration of less than or equal to 0.9% by volume of the acidizing fluid. (i.e. approx.. 95 wt. % aqueous base, 4.5 wt. % acid and 0.5 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051]

Claim 6
Al-Yami discloses the acidizing fluid of claim 1, wherein the oil mixture comprises no more than 4% by volume of the acidizing fluid. (i.e. approx.. 95 wt. % aqueous base, 2 wt. % acid and 3 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051]

Claim 9
Al-Yami discloses the acidizing fluid of claim 1, wherein the acidizing fluid comprises the acid in a concentration of from 5% by volume of the acidizing fluid to 15% by volume of the acidizing fluid. [0036]

Claim 10
Al-Yami discloses the acidizing fluid of claim 1, wherein the acidizing fluid further comprises an anti- emulsifier, an emulsified acid, a corrosion inhibitor, an iron control
agent, a mutual solvent, a corrosion inhibitor intensifier, an anti-sludge agent, or a mixture of two or more of these. [0028] 

Claim 11
 Al-Yami discloses a method of improving hydrocarbon recovery from a subterranean formation, the method comprising: 
 	contacting the subterranean formation with an acidizing fluid; [0017-0018] and  
 	collecting the hydrocarbons displaced by the acidizing fluid; [0017-0018] wherein: the acidizing fluid comprises: an aqueous base fluid; (i.e. 75 wt.% 95 wt.%) [0038] 
an acid selected from the group consisting of hydrochloric acid, hydrofluoric acid, sulfonic acid, sulfonic acid derivatives, in situ generated acids, carboxylic acids, and combinations of two or more of these. (i.e. 2 wt.% -40 wt.%). [0032; 0036] and
 	a Surfactant comprising an oil mixture, wherein the oil mixture comprises no more than 5% by volume of the acidizing fluid. (i.e. approx.. 95 wt.% aqueous base, 2 wt. % acid and 3 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051] 

Claim 12
 Al-Yami discloses the method of claim 11, wherein the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 13
Al-Yami discloses the method of claim 11, wherein the oil mixture comprises: from 65 mol.% to 80 mol. % 11-eicosenoic acid; from 5 mol.% to 15 mol.% oleic acid; and from 10 mol.% to 20 mol.% erucic acid. [0054] (Jojoba: which is known to contain the oil mixture comprises at least 1 1-eicosenoic acid, oleic acid, and erucic acid. Busson-Brysse) [Table 1]

Claim 14
Al-Yami discloses the method of claim 11, wherein the oil mixture comprises jojoba oil. [0054]

Claim 15
Al-Yami discloses the method of claim 11, wherein the oil mixture is in a concentration of less than or equal to 0.9% by volume of the acidizing fluid. (i.e. approx.. 95 wt. % aqueous base, 4.5 wt. % acid and 0.5 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051]

Claim 16
Al-Yami discloses the method of claim 11, wherein the oil mixture comprises no more than 4% by volume of the acidizing fluid. (i.e. approx.. 95 wt. % aqueous base, 2 wt. % acid and 3 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051]

Claim 19
 Al-Yami discloses the method of claim 11, wherein the acidizing fluid comprises the acid in a concentration of from 5% by volume of the acidizing fluid to 15% by volume of the acidizing fluid. [0036] 

Claim 20 
Al-Yami discloses the method of claim 11, wherein the acidizing fluid further comprises an anti-emulsifier, an emulsified acid, a corrosion inhibitor, an iron control agent, a mutual solvent, a corrosion inhibitor intensifier, an anti-sludge agent, or a mixture of two or more of these. [0028] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Yami, as applied to claims 1, 10, 11, and 20 above, and further in view of Hashimi (WO 2015/033281 A1) ("Hashimi" herein).


Claims 21 and 22
Al-Yami discloses the acidizing fluid of claims 10 and 20.  Al-Yami however does not explicitly disclose, wherein the anti-emulsifier comprises methanol, oxyalkylated alkyl alcohols, oxyalkylated alcohols, aromatic naphtha, a quaternary ammonium compound, or combinations thereof. 
	Hashimi teaches the above limitation (See paragraphs 0037 & 0047 → Hashimi teaches this limitation in that the inventive demulsifying agent can comprise a quaternary ammonium compound, a quaternary phosphonium compound, or a combination thereof that can be contacted with an emulsion or solution to be treated as a neat component or as a solution.) for the purpose of having an economical, and effective emulsion breaking chemicals and processes for resolving oil and water emulsions. [0003]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method/ composition of Al-Yami with the above limitation, as taught by Hashimi, in order to have an economical, and effective emulsion breaking chemicals and processes for resolving oil and water emulsions. [0003]

Response to Arguments
Applicant's arguments filed 08/19/2022 with regards to objection to the specification have been fully considered but they are not persuasive. The objection to the title has been maintained.
Applicant’s arguments, filed on 08/19/20222, with respect to rejection of  Claims 1-6, 9, and 10 under 35 U.S.C. 102 (a) (1) as being anticipated by Maskin (US 2005/0202097)have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
 	Applicant's arguments filed on 08/19/2022 with regards to Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Al-Yami et al. (US 2018/0223175 A1) (“al-Yami” herein- cited previously) as evidenced by Busson-Breysse et al., “Jojoba wax: Its esters and some of its minor components", Journal of the American Oil Chemists’ Society, 1994, 71 (9): 999-1002 (“Busson-Breysse” — herein — cited previously)have been fully considered but they are not persuasive.
	With regards to claim 1, the applicant argues that “Al-Yami does not disclose, teach, or suggest “a surfactant that comprises an oil mixture,” as recited in claim 1” (See arguments, page 8).
The examiner respectfully disagrees.
Al-Yami discloses on ¶[0051] “At least one embodiment, a retarded acid emulsion comprises an aqueous acid, a base oil, and a retarding surfactant”
Therefore, Al-Yami discloses the oil mixture as a base oil.  In addition, Al-Yami also discloses on ¶[0054] the base oil forms an external phase in which the aqueous acid is dispersed. Without being limited by theory, it is believed that the aqueous acid is statistically evenly dispersed within the external phase base oil. The base oil may comprise mineral oil, safra oil, diesel, C.sub.12-C.sub.20 linear alpha olefins, paraffin oil, ben oil, marula oil, castor oil, palm oil, copra oil, jojoba oil, tung oil, other oils naturally derived from plants or animals, or combinations thereof.  Claim 2 of the instant application, further explain the composition of Jojoba oil as clearly disclosed in Al-Yami as one of the base oil as clearly evidenced by Busson-Beryse. (See complete rejection of the claims above).
	The applicant further argues that “Al-Yami does not disclose, teach, or suggest “wherein the oil mixture comprises no more than 5% by volume of the acidizing fluid,” as in claim 1” (See arguments, page 10).
	The examiner respectfully disagrees.
	Al-Yami discloses on ¶[0047]” In at least one embodiment, the ratio of the weight of the retarding surfactant in the retarded acid system to the weight of the aqueous acid in the retarded acid system—also known as the weight ratio—is from 1:25 to 1:5. “ ¶[0051]a retarded acid emulsion comprises an aqueous acid, a base oil, and a retarding surfactant.” Therefore, calculated by the examiner (i.e. approx.. 95 wt.% aqueous base, 2 wt. % acid and 3 wt. % surfactant comprising oil mixture = 100 wt. %) [0047; 0051] Therefore, the surfactant containing oil mixture of about 3 wt. % would be no more than 5 wt. % as required by the claim limitation.  Therefore, Al-Yami discloses the limitation as written.
 	Furthermore, the applicant argues that “Al-Yami does not recognize the addition of no more than 5% oil mixture by volume of the acidizing fluid as a result effective variable” (See arguments, page 11)
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the addition of no more than 5% oil mixture by volume of the acidizing fluid as a result effective variable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner would like to point out that the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/20/2022